Exhibit 10.32

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated as of June 18, 2017, is
entered into by and between TEVA PHARMACEUTICALS USA, INC., a Delaware
corporation (“Teva USA”), and HAFRUN FRIDRIKSDOTTIR (the “Executive”).

R E C I T A L S:

WHEREAS, Teva USA desires to continue to employ the Executive and the Executive
has indicated her willingness to continue to provide her services to Teva USA on
the terms and conditions set forth herein; and

WHEREAS, Teva USA and the Executive deem it to be in their mutual best interests
to formalize the terms of such employment in a formal agreement.

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

1. Effective Date. This Agreement shall be effective as of February 14, 2017
(the “Effective Date”).

2. Term of Employment. Teva USA hereby agrees to continue to employ the
Executive and the Executive hereby accepts such continued employment with Teva
USA, on the terms and conditions hereinafter set forth. The term of employment
(the “Term of Employment”) hereunder shall commence on the Effective Date and
shall continue until the Termination Date, as defined in Section 7 below.

3. Position; Duties and Responsibilities; Place of Performance.

(a) The Executive shall be appointed as Executive Vice President, President of
Global Generics R&D of the Company (as defined below). In such capacity, the
Executive shall report directly to the President and Chief Executive Officer of
Teva Pharmaceutical Industries Ltd. (“TPI”, and collectively with Teva USA,
the “Company”). In addition, the Executive shall have such additional executive
duties and responsibilities as may be assigned to her by the President and Chief
Executive Officer of TPI. If the Executive is elected as a director or officer
of any subsidiary or affiliate of the Company, the Executive shall serve in such
capacity or capacities without additional compensation.

(b) The Executive’s principal place of employment shall be at Teva USA’s offices
in Parsippany, New Jersey, although the Executive understands and agrees that it
is expected that the Executive will be required to travel extensively (including
internationally) in connection with the performance of her duties hereunder.

(c) Notwithstanding anything in this Agreement to the contrary, the Executive,
while in the United States, (i) shall not have authority to bind TPI or any of
its non-U.S. subsidiaries and (ii) shall be subject to such further restrictions
as to her activities on behalf of TPI or its non-U.S. subsidiaries as may be
determined by TPI from time to time.



--------------------------------------------------------------------------------

4. Exclusivity. Subject to the terms and conditions set forth in this Agreement,
the Executive shall devote her full business time, attention, and efforts to the
performance of her duties under this Agreement and shall not engage in any other
business or occupation during the Term of Employment, including, without
limitation, any activity that (a) conflicts with the interests of the Company or
its affiliates, (b) interferes with the proper and efficient performance of her
duties for the Company or (c) interferes with the exercise of her judgment in
the Company’s or its affiliates’ best interests. Notwithstanding the foregoing,
nothing herein shall preclude the Executive from: (i) serving, with the prior
written consent of the President and Chief Executive Officer of TPI (which shall
not be unreasonably withheld or delayed), as a member of the board of directors
or advisory boards (or their equivalents in the case of a non-corporate entity)
of non-competing businesses and charitable organizations, (ii) engaging in
charitable activities and community affairs, (iii) speaking at meetings of
business, charitable and civic organizations or (iv) subject to the terms and
conditions set forth in Section 9 hereof, managing her personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
(iii) and (iv) shall be limited by the Executive so as not to be in
contradiction to any Company policy and/or materially interfere, individually or
in the aggregate, with the performance of her duties and responsibilities
hereunder or create a potential business or fiduciary conflict.

5. Compensation and Benefits.

(a) Base Salary. For services rendered under this Agreement, Teva USA shall pay
the Executive a salary at the rate of U.S. $720,000 per annum (such salary, or
any increased salary granted to the Executive pursuant to this Section 5(a),
the “Base Salary”). The Executive’s Base Salary shall be payable in accordance
with the payroll practices of Teva USA as the same shall exist from time to
time. The Human Resources and Compensation Committee (the “Compensation
Committee”) of the Board of Directors of TPI (the “TPI Board”), with input from
the President and Chief Executive Officer of TPI, shall periodically consider
and resolve whether to approve, adjustments to the Executive’s Base Salary,
according to the considerations specified in the shareholder-approved
compensation policy of TPI in effect from time to time (the “Compensation
Policy”) and subject to approval of the TPI Board.

(b) Annual Bonus. For each fiscal year that ends during the Term of Employment,
the Executive shall be eligible to be considered for an annual bonus under the
Company’s annual cash bonus plan in accordance with the Compensation Policy
(the “Annual Bonus”) and subject to the discretion of the Compensation Committee
and the TPI Board. The Annual Bonus shall be paid to the Executive at the same
time as annual bonuses are generally payable to other similarly situated senior
executives of the Company subject to the Executive’s continuous employment
through the payment date, except as otherwise set forth in this Agreement. For
the sake of clarity, for 2017, the Executive shall be considered for an Annual
Bonus under the Company’s 2017 Executive Officers Annual Bonus Plan on a
prorated basis based on the number of days of the Executive’s actual duration of
service as an executive officer of the Company during such year and reflecting
the Executive’s Base Salary as provided in Section 5(a) above. For the period
commencing January 1, 2017 and ending February 13, 2017, the Executive shall be
considered for an annual bonus under the 2017 bonus plan applicable to the
Executive prior to being appointed as an executive officer, which annual bonus
shall be calculated based on the Executive’s base salary prior to being
appointed as an executive officer and shall be prorated based on the number of
days in such period.

 

2



--------------------------------------------------------------------------------

(c) Equity Awards. During the Term of Employment, the Executive shall be
considered for equity-based compensation awards under TPI’s 2015 Long-Term
Equity-Based Incentive Plan or any successor equity compensation plan(s), at the
sole discretion of the President and Chief Executive Officer of TPI, the
Compensation Committee and the TPI Board. Any such awards shall be granted on
such terms and conditions as may be determined by the Compensation Committee and
the TPI Board.

(d) Benefits. During the Term of Employment, the Executive shall be entitled to
participate in such benefit plans and programs as shall be provided to similarly
situated executives of Teva USA, including medical insurance, long-term and
short-term disability insurance, dental insurance, life insurance, 401(k) plan,
Supplemental Deferred Compensation Plan and other benefit programs that may be
adopted by Teva USA from time to time (but, excluding, for the avoidance of
doubt, Teva USA’s Supplemental Executive Retirement Plan and Defined
Contribution Supplemental Executive Retirement Plan). Nothing contained herein
shall be construed to limit the Company’s ability to amend, suspend, or
terminate any employee benefit plan or policy at any time without providing the
Executive notice, and the right to do so is expressly reserved.

(e) Vacation. During the Term of Employment, the Executive shall be entitled to
the same number of vacation days, holidays, sick days and other benefits as are
generally allowed to other similarly situated executives of Teva USA in
accordance with Teva USA’s policy as in effect from time to time. Teva USA’s
expectation is that the Executive will take a reasonable amount of vacation (not
to exceed five (5) weeks). Because there are no set vacation allocations, the
Executive acknowledges that Teva USA’s policy is to not make any payment for
unused vacation time in connection with a termination of the Executive’s
employment for any reason.

(f) Car Allowance. During the Term of Employment, the Executive shall be
provided with a cash car allowance of $2,000 per month.

6. Ordinary Business Expenses. During the Term of Employment, Teva USA shall
reimburse the Executive for all reasonable out-of-pocket expenses incurred by
the Executive in connection with the business of the Company and in the
performance of her duties under this Agreement, including expenses for travel,
lodging and similar items, all in accordance with Teva USA’s expense
reimbursement policy, as the same may be modified from time to time. Teva USA
shall reimburse all such proper expenses upon the Executive’s presentation to
Teva USA of an itemized accounting of such expenses with reasonable supporting
data.

 

3



--------------------------------------------------------------------------------

7. Termination of Employment.

(a) General.

(i) The Term of Employment shall terminate upon the earliest to occur of (A) the
Executive’s death, (B) a termination by reason of a Disability (as defined
below), (C) a termination by Teva USA with or without Cause (as defined below)
and (D) a termination by the Executive with or without Good Reason (as defined
below). The date on which employee-employer relations cease to exist between the
parties (including as a result of acceleration of such cessation due to a waiver
on the part of Teva USA of Executive’s services during the relevant Notice
Period (as defined below) and payment to the Executive of the entire amount the
Executive is entitled to in respect of such Notice Period) shall be referred to
in this Agreement as the “Termination Date”. Upon the termination of the
Executive’s employment for any reason, except as may otherwise be requested by
the Company in writing and agreed upon in writing by the Executive, the
Executive shall resign from any and all directorships, committee memberships or
any other positions the Executive holds with the Company or any of its
subsidiaries or affiliates.

(ii) Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any “nonqualified deferred
compensation” (within the meaning of Section 409A of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”)) upon a termination of employment shall be
delayed until such time as the Executive has also undergone a “separation from
service” as defined in U.S. Treasury Regulation Section 1.409A-1(h), at which
time such “nonqualified deferred compensation” (calculated as of the Termination
Date) shall be paid (or commence to be paid) to the Executive on the schedule
set forth in this Section 7 as if the Executive had undergone such termination
of employment (under the same circumstances) on the date of her ultimate
“separation from service.”

(b) Death or Disability. The Executive’s employment shall terminate
automatically upon her death. Teva USA may terminate the Executive’s employment
immediately after the occurrence of a Disability, such termination to be
effective upon the Executive’s receipt of written notice of such termination. In
the event the Executive’s employment is terminated due to her death or
Disability, the Executive or her estate or her beneficiaries, as the case may
be, shall be entitled to (A) all accrued but unpaid Base Salary through the
Termination Date; (B) any unpaid or unreimbursed expenses incurred in accordance
with Teva USA policy, including amounts due under Section 6 hereof to the extent
incurred prior to the Termination Date; (C) any other amounts required to be
paid pursuant to applicable law, if any; and (D) accrued and/or vested benefits
under any plan or agreement covering the Executive which shall be governed by
the terms of such plan or agreement (items (A) through (D) collectively,
the “Accrued Obligations”).

For purposes of this Agreement, “Disability” shall mean any physical or mental
disability or infirmity that renders the Executive incapable of performing her
usual and customary duties as set forth herein for a period of one hundred
twenty (120) days during any twelve (12) month period. Any question as to the
existence or extent of the Executive’s Disability upon which the Executive and
Teva USA cannot agree shall be determined by a qualified, independent physician
selected by Teva USA and approved by the Executive or the Executive’s
representatives (which approval shall not be unreasonably withheld or delayed).
The determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

Except as set forth in this Section 7(b), following the Executive’s termination
by reason of her death or Disability, the Executive shall have no further rights
to any compensation or any other benefits under this Agreement.

 

4



--------------------------------------------------------------------------------

(c) Termination by Teva USA for Cause. In the event of Cause, Teva USA may
terminate the Executive’s employment for Cause as described in this
Section 7(c):

(i) A termination for Cause shall not take effect unless the provisions of this
subsection (i) are complied with. The Executive shall be given not less than
thirty (30) days’ written notice by Teva USA of the intention to terminate her
employment for Cause, such notice to state in reasonable detail the particular
act or acts or failure or failures to act that constitute the grounds on which
the proposed termination for Cause is based. The Executive shall have thirty
(30) days after the date that such written notice has been received by the
Executive in which to cure such act or acts or failure or failures to act, to
the extent such cure is possible. If the Executive fails to cure such act or
acts or failure or failures to act, the termination shall be effective on the
date immediately following the expiration of the thirty (30) day cure period. If
cure is not possible (as reasonably determined by Teva USA in its sole
discretion), the termination shall be effective as of the date on which the
Executive receives such notice.

(ii) In the event Teva USA terminates the Executive’s employment for Cause, she
shall be entitled only to (a) all accrued but unpaid Base Salary through the
Termination Date; and (b) any unpaid or unreimbursed expenses incurred in
accordance with Teva USA policy, including amounts due under Section 6 hereof to
the extent incurred prior to the Termination Date. Following a termination of
the Executive’s employment for Cause, except as set forth in this
Section 7(c)(ii), the Executive shall have no further rights to any compensation
or any other benefits.

For purposes of this Agreement, “Cause” shall mean: (a) the Executive’s
conviction of a felony; (b) the Executive’s embezzlement, willful breach of
fiduciary duty or fraud with regard to the Company or any of its assets or
businesses; (c) the Executive’s deliberate and continual failure to perform the
material duties of her position; (d) the Executive’s willful material violation
of a Company rule or regulation; or (e) the Executive’s willful breach of a
material provision of this Agreement.

(d) Termination by Teva USA without Cause. Teva USA may terminate the
Executive’s employment at any time without Cause, effective six (6) months
following the Executive’s receipt of written notice of such termination (in this
Section 7(d), the “Notice Period”). Teva USA may, in its sole and absolute
discretion, by written notice, waive the services of the Executive during the
Notice Period or in respect of any part of such period, and at Teva USA’s sole
discretion accelerate the effective date of such termination of
employee-employer relationship (such accelerated date shall constitute the
Termination Date), all on the condition that Teva USA pay the Executive the
monthly Base Salary and all additional compensation and benefits to which the
Executive is entitled in respect of the Notice Period without regard to any such
Teva USA waiver.

In the event the Executive’s employment is terminated by Teva USA without Cause
(other than by reason of her death or Disability), the Executive shall be
entitled to:

(i) the Accrued Obligations;

 

5



--------------------------------------------------------------------------------

(ii) a lump sum cash payment in an amount equal to six (6) months (or, if such
Termination Date is prior to August 3, 2018, twelve (12) months) of the
Executive’s then-current Base Salary;

(iii) an amount equal to twelve (12) months of the Executive’s then-current Base
Salary in consideration for the Executive’s undertaking set forth in
Section 9(e) below and subject to the Executive’s compliance therewith, such
amount to be paid in substantially equal installments in accordance with the
payroll practices of Teva USA during the twelve (12) month period commencing on
the Termination Date; and

(iv) a lump sum cash payment in an amount equal to (A) the monthly COBRA premium
cost for the Executive and the Executive’s covered dependents under Teva USA’s
group health plan as of the date of such termination, multiplied by (B) eighteen
(18).

Notwithstanding the foregoing, (A) the payments and benefits described in
subsections (ii) through (iv) above shall immediately cease, (B) the Company
shall have no further obligations to the Executive with respect thereto and
(C) the Executive shall promptly repay to Teva USA any payments or benefits paid
or provided to the Executive pursuant to subsections (ii) through (iv) above, in
the event that the Executive breaches any provision of Section 9 hereof.

Following a termination of the Executive’s employment by Teva USA without Cause,
except as set forth in this Section 7(d), the Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(e) Termination by the Executive for Good Reason. The Executive may terminate
her employment for Good Reason and receive severance compensation upon such
termination as described in this Section 7(e).

(i) The Executive may terminate her employment for Good Reason by providing Teva
USA six (6) months’ written notice setting forth with reasonable specificity the
event that constitutes Good Reason, which written notice, to be effective, must
be provided to Teva USA within ninety (90) days following the occurrence of such
event. During such six (6) month notice period, Teva USA shall have a cure right
(if curable), and if not cured within such period, the Executive’s termination
will be effective upon the date immediately following the expiration of the six
(6) month notice period.

(ii) In the event of the Executive’s termination for Good Reason, the Executive
shall be entitled to the same payments and other benefits as provided in
Section 7(d)(i) through (iv) above for a termination without Cause, it being
agreed that the Executive’s right to any such payments shall be subject to the
same terms and conditions as described in Section 7(d) above, including, without
limitation, the forfeiture of the Executive’s right to the payments and benefits
described in subsections (d)(ii) through (iv) thereof, and the Executive’s
obligation to promptly repay such amounts, in the event that the Executive
breaches any provision of Section 9 hereof. Following a termination of the
Executive’s employment by the Executive for Good Reason, except as set forth in
this Section 7(e), the Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

 

6



--------------------------------------------------------------------------------

For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s express written consent, the occurrence of any of the following
events: (i) the Company’s breach of a material provision of this Agreement,
(ii) a material diminution in the Executive’s duties or responsibilities that is
inconsistent with the Executive’s position as described herein, or (iii) a
material reduction by Teva USA in the Executive’s rate of annual Base Salary.

(f) Termination by the Executive without Good Reason. The Executive may
terminate her employment without Good Reason by providing Teva USA six
(6) months’ written notice of such termination (in this Section 7(f),
the “Notice Period”). In the event that the Executive’s employment is terminated
by the Executive without Good Reason, the Executive shall be entitled to the
Accrued Obligations.

In the event of the termination of the Executive’s employment under this
Section 7(f), Teva USA may, in its sole and absolute discretion, by written
notice, waive the services of the Executive during the Notice Period or in
respect of any part of such period, and at Teva USA’s sole discretion accelerate
the effective date of such termination of employee-employer relationship (such
accelerated date shall constitute the Termination Date) and still have it
treated as a termination without Good Reason, all on the condition that Teva USA
pay the Executive the monthly Base Salary and all additional compensation and
benefits to which the Executive is entitled in respect of the Notice Period
without regard to any such Teva USA waiver.

Following a termination of the Executive’s employment by the Executive without
Good Reason, except as set forth in this Section 7(f), the Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(g) Change of Control. In the event that the Executive’s employment is
terminated pursuant to subsection (d) of this Section 7, one year or less
following a merger of TPI with another entity, pursuant to which merger TPI is
not the surviving entity, and such termination is a result of such merger, then,
in addition to any payments or other benefits to which the Executive is entitled
pursuant to Section 7(d), the Executive shall also be entitled to receive a lump
sum cash payment in an amount equal to $1,500,000, payable on the next regular
payroll date immediately following the sixtieth (60th) day after the Termination
Date.

(h) Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to subsection (b), (d), (e)
or (g) of this Section 7 (other than the Accrued Obligations) (collectively,
the “Severance Benefits”) shall be conditioned upon the Executive’s execution,
delivery to Teva USA, and non-revocation of a release of claims in the form
attached as Exhibit A hereto, as the same may be revised from time to time by
Teva USA upon the advice of counsel (the “Release of Claims”) (and the
expiration of any revocation period contained in the Release of Claims) within
sixty (60) days following the date of the Termination Date. If the Executive
fails to execute the Release of Claims in such a timely manner so as to permit
any revocation period to expire prior to the end of such sixty (60) day period,
or timely revokes her acceptance of such release following its execution, the
Executive shall not be entitled to any of the Severance Benefits. Further, to
the extent that any portion of the Severance Benefits constitutes “nonqualified
deferred compensation” within the meaning of Section 409A of the Code, any
payment of any amount or provision of any benefit otherwise scheduled to occur
prior to the sixtieth (60th) day following the date of the Executive’s

 

7



--------------------------------------------------------------------------------

termination of employment hereunder, but for the condition that the Executive
execute the Release of Claims as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day, after
which any remaining Severance Benefits shall thereafter be provided to the
Executive according to the applicable schedule set forth herein. For the
avoidance of doubt, in the event of a termination by reason of the Executive’s
death or Disability, the Executive’s obligations herein to execute and not
revoke the Release of Claims may be satisfied on her behalf by her estate or a
person having legal power of attorney over her affairs.

(i) Compliance with Covenants. Notwithstanding any provision herein to the
contrary, in the event that the Executive breaches any provision of Section 9
hereof, (A) payment or provision of the Severance Benefits shall immediately
cease (without prejudice to any other remedies available to the Company
hereunder and/or pursuant to applicable law), (B) the Company shall have no
further obligations to the Executive with respect thereto and (C) the Executive
shall promptly repay to the Company any Severance Benefits paid or provided to
the Executive pursuant to this Section 7 prior to the date of such breach.

(j) Return of Property. Upon termination of the Executive’s employment, the
Executive shall promptly return to Teva USA any cell phone, laptop or other
hand-held device provided to the Executive, and any confidential or proprietary
information of the Company or any of their subsidiaries or affiliates that
remains in the Executive’s possession; provided, however, that nothing in this
Agreement or elsewhere shall prevent the Executive from retaining and utilizing
documents relating to her personal benefits, entitlements and obligations;
documents relating to her personal tax obligations; her desk calendar, personal
contact list, and the like; and such other records and documents as may
reasonably be approved by the TPI Board or its designee (such approval not to be
unreasonably withheld or delayed).

(k) Special Acceleration Benefit. The Executive’s Special Acceleration Benefit
as described in the third and fourth paragraphs under the heading “Special
Protection” in that certain letter (the “Letter”) provided to the Executive by
the Company on July 28, 2015 and attached as Exhibit B hereto shall continue to
apply for the duration specified in the Letter. For the avoidance of doubt, such
Special Acceleration Benefit shall apply only to the Executive’s unvested
Allergan Equity Awards (as defined in the Letter) and shall expire on August 3,
2018. In addition, the terms of the Executive’s cash and equity long-term
incentive awards which were granted to the Executive prior to the Effective Date
shall continue to apply in accordance with their original schedule.

8. Representations. The Executive hereby represents to the Company that (a) she
is legally entitled to enter into this Agreement and to perform the services
contemplated herein and is not bound under any employment, consulting or other
agreement to render services to any third party, (b) she has the full right,
power and authority, subject to no rights of third parties, to grant to the
Company the rights contemplated by Section 9(b) hereof, and (c) she does not now
have, nor within the last three (3) years has she had, any ownership interest in
any business enterprise (other than interests in publicly traded corporations
where her ownership does not exceed one percent (1%) or more of the equity
capital) which is a customer of the Teva Group, or from which the Teva Group
purchases any goods or services or to whom such corporations owe any financial
obligations or are required or directed to make any payments.

 

8



--------------------------------------------------------------------------------

9. Executive’s Covenants.

(a) Disclosure of Information. The Executive recognizes and acknowledges that
the trade secrets, know-how and proprietary information and processes of TPI,
Teva USA and their subsidiaries and affiliates (the “Teva Group”), as they may
exist from time to time, are valuable, special and unique assets of the business
of the Teva Group, access to and knowledge of which are essential to the
performance of the Executive’s duties hereunder. The Executive will not, during
or at any time following the Term of Employment, in whole or in part, disclose
such secrets, know-how or processes to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, nor shall the
Executive make use of any such secrets, know-how or processes for her own
purposes or for the benefit of any person, firm, corporation or other entity
(except for a member of the Teva Group) under any circumstances during or after
the Term of Employment; provided, that, after the termination of her employment,
these restrictions shall not apply to such secrets, know-how and processes which
are then in the public domain (provided that the Executive was not responsible,
directly or indirectly, for such secrets, know-how or processes entering the
public domain without the Company’s consent). In addition, nothing contained in
this Agreement shall be construed to prohibit the Executive from reporting
possible violations of federal or state law or regulation to any governmental
agency or regulatory body or making other disclosures that are protected under
any whistleblower provisions of federal or state law or regulation, or from
filing a charge with or participating in any investigation or proceeding
conducted by any governmental agency or regulatory body.

(b) DTSA Disclosure. Pursuant to 18 U.S.C. § 1833(b), an individual may not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (i) is made (x) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, and (y) solely for the purpose of reporting or investigating a
suspected violation of law or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, an individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose a trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual: (A) files any document containing the trade
secret under seal and (B) does not disclose the trade secret except pursuant to
court order.

(c) Inventions. Without additional compensation, the Executive hereby sells,
transfers and assigns to the Company, or to any person or entity designated by
the Company, all of the entire right, title and interest of the Executive in,
and to, all inventions, ideas, disclosures and improvements, whether patented or
unpatented, and copyrightable material, made or conceived by the Executive,
solely or jointly, during the Term of Employment, which relate to methods,
apparatus, designs, products, processes or devices, sold, leased, used or under
consideration or development by the Company or any of its subsidiaries or
affiliates, or which otherwise relate to or pertain to the business, functions
or operations of the Company or any of its subsidiaries or affiliates or which
arise from the efforts of the Executive during the course of her employment for
the Company or any of its subsidiaries or affiliates. The Executive shall
communicate promptly and disclose to the Company, in such form as the Company
requests, all information, details and data pertaining to the aforementioned
inventions, ideas, disclosures and improvements. The Executive shall execute and
deliver to the Company such formal transfers and assignments and such other
papers and documents as may be necessary or required of the Executive to permit
the

 

9



--------------------------------------------------------------------------------

Company or any person or entity designated by the Company to file and prosecute
the patent applications and, as to copyrightable material, to obtain copyright
thereof. Any invention relating to the business of the Company and its
subsidiaries or affiliates made or conceived by the Executive within one year
following the termination of the Term of Employment shall be deemed to fall
within the provisions of this paragraph unless proved to have been first
conceived and made following such termination.

(d) Covenant Not to Interfere. During the Term of Employment and for a period of
twelve (12) months following the Termination Date, the Executive shall not,
directly or indirectly, (i) solicit or induce, or in any manner attempt to
solicit or induce, any person employed by, or as agent of, the Company, its
subsidiaries or affiliates to terminate such person’s contract of employment or
agency, as the case may be, with the Company, its subsidiaries or affiliates or
(ii) divert, or attempt to divert, any person, concern or entity from doing
business with the Company, its subsidiaries or affiliates, or attempt to induce
any such person, concern or entity to cease being a customer or supplier of the
Company, its subsidiaries or affiliates.

(e) Covenant Not to Compete. By signing this Agreement, the Executive hereby
acknowledges and agrees that, in her capacity as Executive Vice President,
President of Global Generics R&D of the Company, the Executive will have a great
deal of exposure and access to a broad variety of commercially valuable
proprietary information of the Teva Group, including, by way of illustration,
confidential information regarding the Teva Group’s current and future products
and strategies, costs and other financial information, R&D and marketing plans
and strategies, etc. As a result of the Executive’s knowledge of the above
information and in consideration for the benefits offered by the Company under
this Agreement, the Executive affirms and recognizes her continuing obligations
with respect to the use and disclosure of confidential and proprietary
information of the Teva Group pursuant to the Teva Group’s policies and the
terms and conditions of this Agreement, and hereby agrees that, during the Term
of Employment and for a period of twelve (12) months following the Termination
Date (to the extent such restriction does not violate any statute or public
policy), the Executive shall not, directly or indirectly (whether as an officer,
director, owner, employee, partner, consultant or other direct or indirect
service provider) perform any services for any division, subsidiary or product
group of a company, which division, subsidiary or product group is principally
focused on the manufacture of, sale of or trading in (i) generic products or
(ii) specialty pharmaceutical products that are competitive with a fundamental
product manufactured, sold or otherwise traded in by the Company as of the date
of such termination of employment, where the determination of whether a certain
product constitutes a fundamental product manufactured, sold or otherwise traded
in by the Teva Group shall be reasonably determined on an ad-hoc basis at the
relevant time by the Chief Executive Officer of TPI. If a company described in
the preceding sentence is not organized into divisions, subsidiaries or product
groups, the term “division, subsidiary or product group” in the preceding
sentence shall refer to the entire company.

(f) Non-Disparagement. During the Term of Employment and at all times
thereafter, the Executive agrees not to (i) make any disparaging or defamatory
comments regarding any member of the Teva Group or any of its current or former
directors, officers, employees or products or (ii) make any negative or
disparaging comments concerning any aspect of the Executive’s relationship with
any member of the Teva Group or any conduct or events relating to any
termination of the Executive’s employment with the Company.

 

10



--------------------------------------------------------------------------------

(g) Cooperation. During the Term of Employment and at all times thereafter, the
Executive agrees to cooperate with the Company and its attorneys in connection
with any matter relating to any matter that occurred during the Term of
Employment in which she was involved or of which she has knowledge, including,
but not limited to, any threatened, pending, and/or subsequent litigation,
government investigation, or other formal inquiry against any member of the Teva
Group, and shall make herself available upon notice to prepare for and appear at
any deposition, hearing, arbitration, mediation, or trial in connection with any
such matters. Such cooperation will include willingness to be interviewed by
representatives of the Company and to participate in legal proceedings by
deposition or testimony.

(h) Blue Pencil. It is the desire and intent of the parties that the provisions
of this Section 9 be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular provision or clause of this Section 9 shall be
adjudicated to be invalid or unenforceable or overly broad in scope, time or
geographic region, then such provision or clause shall be deemed amended to
delete therefrom the portion thus adjudicated to be invalid or unenforceable or
to reduce or narrow down the portion thus adjudicated to be too broad in scope,
time or geographic region, such deletion, reduction or narrowing down to apply
only with respect to the operation of this Section 9 in the particular
jurisdiction in which such adjudication is made.

(i) Injunctive Relief. If there is a breach or threatened breach of the
provisions or clauses of this Section 9, the Company shall be entitled to an
injunction restraining the Executive from such breach. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies for such
breach or threatened breach.

10. Insurance. The Company may, at its election and for its benefit, insure the
Executive against death, and the Executive shall submit to such physical
examination and supply such information as may be reasonably required in
connection therewith.

11. Additional Section 409A Provisions. All payments and benefits under this
Agreement shall be made and provided in a manner that is intended to comply with
Section 409A of the Code and all applicable regulations and guidance thereunder
(“Section 409A”), to the extent applicable. Notwithstanding any provision in
this Agreement to the contrary:

(a) Any payment otherwise required to be made hereunder to the Executive at any
date as a result of the termination of the Executive’s employment shall be
delayed for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”) in the event that the
Executive is deemed at the time of her “separation from service” to be a
“specified employee” (in each case, within the meaning of Section 409A) and if
such delay is otherwise required to avoid additional tax under
Section 409A(a)(2) of the Code. In such event, on the first business day
following the expiration of the Delay Period, the Executive shall be paid, in a
single lump sum cash payment, an amount equal to the aggregate amount of all
payments delayed pursuant to the preceding sentence, and any remaining payments
not so delayed shall continue to be paid pursuant to the payment schedule set
forth herein.

 

11



--------------------------------------------------------------------------------

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A.

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes “nonqualified deferred
compensation” (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by Teva USA no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
the Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period during which the arrangement is in
effect.

(d) While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A, in no event whatsoever shall the Company or any of its affiliates
be liable for (i) any additional tax, interest or penalties that may be imposed
on the Executive as a result of Section 409A or (ii) any damages for failing to
comply with Section 409A (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A).

12. Clawback. All payments made pursuant to this Agreement are subject to the
“clawback” provisions in the Compensation Policy.

13. Required Stock Ownership. The Executive acknowledges and agrees to adhere to
the Company’s stock ownership guidelines applicable to senior executives of the
Company, as may be amended from time to time in the Company’s sole discretion.

14. No-Hedging Policy. The Executive acknowledges and agrees to adhere to the
Company’s No-Hedging Policy applicable to senior executives of the Company, as
may be amended from time to time in the Company’s sole discretion.

15. No-Pledging Policy. The Executive acknowledges and agrees to adhere to the
Company’s No-Pledging Policy applicable to senior executives of the Company, as
may be amended from time to time in the Company’s sole discretion.

16. Notices. Any notice required or permitted to be given under this Agreement
shall be deemed sufficient if in writing and if sent by registered mail to the
Executive at her home address as reflected on the records of the Company, in the
case of the Executive, or, in the case of the Company, to TPI at TPI’s
headquarters, Attention: Group Executive VP, Human Resources, or to such other
officer or address as the Company shall notify the Executive.

17. Waiver of Breach. A waiver by the Company or the Executive of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by the other party.

 

12



--------------------------------------------------------------------------------

18. Governing Law; Severability. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New Jersey
without giving effect to the choice of law or conflict of laws provisions
thereof. Whenever possible, each provision or portion of any provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Agreement in any jurisdiction shall not affect
the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of this Agreement, including that
provision or portion of any provision, in any other jurisdiction. In addition,
should a court determine that any provision or portion of any provision of this
Agreement, is not reasonable or valid, either in period of time, geographical
area, or otherwise, the parties agree that such provision should be interpreted
and enforced to the maximum extent which such court deems reasonable or valid.

19. Taxes. The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by applicable law.

20. Assignment. This Agreement may be assigned, without the consent of the
Executive, by Teva USA to any member of the Teva Group or to any person,
partnership, corporation or other entity that has purchased all or substantially
all the assets of Teva USA and/or TPI; provided, that such assignee assumes any
and all of the obligations of the Company hereunder. The Company shall cause any
person, firm or corporation acquiring all or substantially all of the assets of
Teva USA to execute a written instrument agreeing to assume any and all of the
obligations of the Company hereunder as a condition to acquiring such assets.

21. Compensation Policy. This Agreement shall be subject to the Compensation
Policy and nothing herein shall derogate in any way from the Company’s rights
thereunder.

22. Entire Agreement; Amendment. This Agreement contains the entire agreement of
the parties and supersedes any and all agreements, letters of intent or
understandings between the Executive and (a) the Company, (b) any member of the
Teva Group or (c) any of the Company’s principal shareholders, affiliates or
subsidiaries, except as to the Company’s equity compensation plans and other
separate agreements, plans and programs referred to herein, including, but not
limited to, that certain letter agreement, dated September 8, 2015, by and
between the Executive and TPI and that certain letter agreement, dated
December 12, 2012, by and between the Executive and Actavis; provided, that this
Agreement shall not alter the Executive’s obligations to any member of the Teva
Group under any confidentiality, invention assignment, or similar agreement or
arrangement to which the Executive is a party with any member of the Teva Group,
which obligations shall remain in force and effect. Notwithstanding the
foregoing, in the event of any inconsistency between this Agreement and the
Compensation Policy, the terms of the Compensation Policy shall control. This
Agreement may be changed only by an agreement in writing signed by a party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

23. Headings. The headings of the sections and subsections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

 

13



--------------------------------------------------------------------------------

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
considered one and the same agreement. Signatures delivered by facsimile or by
e-mail as a portable document format (.pdf) file or image file attachment shall
be effective for all purposes.

25. Survival. The provisions of this Agreement that are intended to survive the
termination of this Agreement shall survive such termination in accordance with
their terms.

26. Indemnification. In accordance with and subject to the provisions of Israeli
law applicable to TPI and the applicable provisions of TPI’s Articles of
Association and the Compensation Policy, during the Term of Employment, the
Company shall indemnify and release the Executive in accordance with the
provisions of the Indemnification and Release Agreement attached as Exhibit C
hereto, the terms of which shall be incorporated by reference herein.

*        *        *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
specified in the first paragraph of this Agreement.

 

TEVA PHARMACEUTICALS USA, INC.

By:

     

Name:

 

Title:

 

By:

     

Name:

 

Title:

 

EXECUTIVE

/s/ Hafrun Fridriksdottir

Name:   Hafrun Fridriksdottir

 

For purposes of Sections 3(a) and 5(c) only:

TEVA PHARMACEUTICAL INDUSTRIES LTD.

By:

     

Name:

 

Title:

 

By:

     

Name:

 

Title:

[Signature Page to Hafrun Fridriksdottir Employment Agreement]

 

15



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

As a material inducement to Teva Pharmaceuticals USA, Inc. (“Teva USA”) to
providing the severance benefits and other benefits and payments in excess of
the amounts required to be paid to Hafrun Fridriksdottir (the “Executive”) by
applicable law (if any) under the employment agreement (the “Employment
Agreement”) dated as of June 18, 2017 by and between Teva USA and the Executive,
and in consideration of its agreements and obligations under the Employment
Agreement and for other good and valuable consideration, the receipt of which is
hereby acknowledged by the Executive, the Executive on behalf of himself and her
family, agents, representatives, heirs, executors, trustees, administrators,
attorneys, successors and assigns (the “Releasors”) hereby irrevocably,
unconditionally and generally releases Teva USA, Teva Pharmaceutical Industries
Ltd. and their respective direct and indirect parents, subsidiaries, affiliates,
shareholders, officers, directors, employees and attorneys, and the heirs,
executors, administrators, receivers, successors and assigns of all of the
foregoing (collectively, the “Corporate Releasees”), from, and hereby waives
and/or settles any and all, actions, causes of action, suits, debts, sums of
money, agreements, promises, damages, or any liability, claims or demands, known
or unknown and of any nature whatsoever and which the Executive ever had, now
has or hereafter can, shall or may have, for, upon, or by reason of any matter,
cause or thing whatsoever from the beginning of the world to the date of this
release (collectively, the “Executive Claims”) arising directly or indirectly
pursuant to or out of her employment with Teva USA, the performance of services
for Teva USA or any Corporate Releasee or the termination of such employment or
services and, specifically, without limitation, any rights and/or the Executive
Claims (a) arising under or pursuant to any contract, express or implied,
written or oral, relating to the Executive’s employment or termination thereof
or the employment relationship, including, without limitation, the Employment
Agreement; (b) for wrongful dismissal or termination of employment; (c) arising
under any federal, state, local or other statutes, orders, laws, ordinances,
regulations or the like that relate to the employment relationship and/or that
specifically prohibit discrimination based upon age, race, religion, sex,
national origin, disability, sexual orientation or any other unlawful bases,
including, but not limited to, any and all claims under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
Age Discrimination in Employment Act of 1967, as amended, the Older Workers
Benefit Protection Act of 1990, the Equal Pay Act of 1963, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
the Employee Retirement Income Security Act of 1974, as amended, and applicable
rules and regulations promulgated pursuant to or concerning any of the foregoing
statutes; (d) for damages, including, without limitation, punitive or
compensatory damages or for attorneys’ expenses, costs, wages, injunctive or
equitable relief resulting or pertaining to those matters released hereunder;
and (e) relating to salaries, benefits, bonuses, compensation, fringe benefits,
social benefits according to any law or agreement, amounts of manager’s
insurance, pension fund, provident fund and education fund, overtime, severance
pay, sick pay, recreation payments, vacation payments, prior notice payments,
options or other securities, reimbursement of expenses and/or any other payments
or benefits due to the Executive. This paragraph shall not apply to any rights
or claims that the Executive may have: (i) for a breach of Teva USA’s obligation
to provide, or cause to be provided, the severance and other payments and
benefits due under the

 

B-1



--------------------------------------------------------------------------------

Employment Agreement; (ii) for disability, life insurance, health, welfare,
qualified and nonqualified pension and other employee benefit plans in
accordance with the terms of the applicable plans; and (iii) any right(s) of
indemnification that the Executive may have, whether under or pursuant to the
Employment Agreement, this release or the charter, bylaws or other governing
plans, policies or arrangements of, or any insurance policy maintained by Teva
USA, for any and all actions undertaken by the Executive in her capacity as an
employee, contractor, consultant, agent, officer, director, shareholder,
trustee, fiduciary or other representative of Teva USA.

The Releasors agree not to bring any action, suit or proceeding whatsoever
(including the initiation of governmental proceedings or investigations of any
type) against any of the Corporate Releasees for any matter or circumstance
concerning which the Releasors have released the Corporate Releasees under this
Release. Further, the Executive agrees not to encourage any other person or
suggest to any other person that she, she or it institute any legal action
against the Corporate Releasees, and the Executive hereby declares, confirms and
undertakes that, if the Releasors or anyone else in their name should deliver a
claim as mentioned above, the Executive shall reimburse the Corporate Releasees
and anyone else on their behalf to the full extent of the sum of the legal
expenses and legal fees incurred by them as a result of any such claim; and in
the event that Releasors prevail in such legal action, then the Corporate
Releasees shall reimburse such sum to the Executive. Notwithstanding the
foregoing, this Release is not intended to interfere with the Executive’s right
to file a charge with the U.S. Equal Employment Opportunity Commission
(the “EEOC”) in connection with any claim the Executive believes the Executive
may have against Teva USA. The Releasors hereby agree to waive the right to any
relief (monetary or otherwise) in any action, suit or proceeding the Executive
may bring in violation of this Release, including any proceeding before the EEOC
or any other similar body or in any proceeding brought by the EEOC or any other
similar body on the Executive’s behalf. In addition, nothing contained in this
release shall be construed to prohibit the Releasors from reporting possible
violations of federal or state law or regulation to any governmental agency or
regulatory body or making other disclosures that are protected under any
whistleblower provisions of federal or state law or regulation, or from filing a
charge with or participating in any investigation or proceeding conducted by any
governmental agency or regulatory body.

To the extent applicable, this release shall constitute a dismissal and
compromise notice for the purposes of Section 29 of the Israeli Severance Pay
Law 5713-1963.

Representation by Counsel/Revocation.

(a) By executing this release, the Executive acknowledges that: (i) she has been
advised by Teva USA to consult with an attorney before executing this release
and has consulted and been represented by counsel in connection therewith;
(ii) she has been provided with at least a twenty-one (21) day period to review
and consider whether to sign this release and, by executing and delivering this
release to Teva USA, she is waiving any remaining portion of such twenty-one
(21) day period; and (iii) she has been advised that she has seven (7) days
following execution of the Release to revoke this release (the “Revocation
Period”).

 

B-2



--------------------------------------------------------------------------------

(b) This release will not be effective or enforceable until the Revocation
Period has expired. Any revocation of this release shall only be effective if an
originally executed written notice of revocation is delivered to Teva USA on or
before 5:00 p.m. EST on the last day of the Revocation Period. If so revoked,
this release shall be deemed to be void ab initio and of no further force and
effect.

(c) Defined terms not otherwise defined herein shall have the same meanings
ascribed to them in the Employment Agreement.

Dated: [To be Executed Following a Termination of Employment]

 

 

Hafrun Fridriksdottir

 

B-3



--------------------------------------------------------------------------------

EXHIBIT B

LETTER

 

B-1



--------------------------------------------------------------------------------

Exhibit C

INDEMNIFICATION AND RELEASE AGREEMENT1

This Indemnification and Release Agreement (this “Indemnification Agreement”) is
being entered into effective as of February 14, 2017, pursuant to the
resolutions of the Board of Directors (the “Board”) of Teva Pharmaceutical
Industries Ltd., a company organized under the laws of the State of Israel (the
“Company”), dated July 31, 2012 and the resolutions of the Human Resources and
Compensation Committee of the Board, and the Audit Committee of the Board, each
dated July 30, 2012.

It is in the best interest of the Company to retain and attract as office
holders the most capable persons available and such persons are becoming
increasingly reluctant to serve in companies unless they are provided with
adequate protection through insurance, exemption and indemnification in
connection with such service.

You are or have been appointed as an office holder of the Company, and in order
to enhance your service to the Company in an effective manner, the Company
desires to provide for your indemnification to the fullest extent permitted by
law and the Company’s Articles of Association, as adopted by the Company’s
shareholders , (such Articles of Association, or other Articles of Association
as shall be in effect at the relevant time, the “Articles of Association”). In
consideration of your service to the Company, the Company hereby agrees as
follows:

1. The Company hereby undertakes to indemnify you to the maximum extent
permitted by the Articles of Association and the Israeli Companies Law, 5759 –
1999, as amended from time to time (the “Companies Law”), the Israeli Securities
Law, 5728-1968, as amended from time to time (the “Securities Law”) and any
other applicable law, in respect of the following expenses or liabilities
imposed on, or incurred by, you in consequence of any act performed or omission
committed by you in your capacity as an “Office Holder” (such term shall bear
the meaning assigned to it in the Companies Law) of the Company (including your
service, at the request of the Company, as an officer, director, employee or
board observer of any other company controlled directly or indirectly by the
Company (a “Subsidiary”) or in which the Company holds shares (an “Affiliate”)).

1.1 any monetary liability imposed on you in favor of another person by a court
judgment, including a settlement or an arbitrator’s award which was approved by
court;

1.2 reasonable litigation expenses, including attorneys’ fees, actually incurred
by you in connection with an investigation or proceeding that was conducted
against you by a competent authority which has been Terminated Without the
Filing of an Indictment (as such term is defined in the Companies Law) against
you and without the Imposition on you of a Monetary Liability In Lieu of a
Criminal Proceeding (as such term is defined in the Companies Law), or which has
been Terminated Without the Filing of an Indictment against you but with the
Imposition on you of a Monetary Liability in Lieu of a Criminal Proceeding in
respect of a crime which does not require the proof of mens rea (criminal
intent) or in connection with a monetary sanction;

 

 

C-1



--------------------------------------------------------------------------------

1.3 reasonable litigation expenses, including attorneys’ fees, actually incurred
by you or charged to you by a court, in a proceeding instituted against you by
the Company or on its behalf or by another person, or in any criminal proceeding
in which you were acquitted, or in any criminal proceedings in which you were
convicted of a crime which does not require the proof of mens rea (criminal
intent); and

1.4 payment which you are obligated to make to an injured party as set forth in
Section 52(54)(a)(1)(a) of the Securities Law, and expenses actually incurred by
you in connection with a proceeding under Chapters H’3, H’4, or I’1 of the
Securities Law, including reasonable legal expenses, which term includes
attorneys’ fees or in connection with Article D of Chapter Four of Part Nine of
the Companies Law.

For the purpose of this Indemnification Agreement, “expenses” shall include,
without limitation, attorneys’ fees and all other costs, expenses and
obligations paid or incurred by you in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in any claim relating to any matter for
which indemnification hereunder may be provided, and expenses paid or incurred
by you in successfully enforcing this Indemnification Agreement. Expenses shall
be considered paid or incurred by you at such time as you are required to pay or
incur such cost or expenses, including upon receipt of an invoice or payment
demand.

2. Notwithstanding the forgoing provisions of Section 1, except to the extent
permitted by applicable law, the Company will not indemnify you for any amount
you may be obligated to pay in respect of:

2.1 A breach of your duty of loyalty to the Company or a Subsidiary or
Affiliate, unless committed in good faith and with reasonable grounds to believe
that such act would not prejudice the interests of the Company or a Subsidiary
or Affiliate;

2.2 A breach of your duty of care to the Company or a Subsidiary or an Affiliate
committed intentionally or recklessly;

2.4 An action or omission taken by you with the intent of unlawfully realizing
personal gain;

2.5 A fine, monetary sanction, forfeit or penalty imposed upon you; or

2.6 With respect to proceedings or claims initiated or brought voluntarily by
you against the Company or a Subsidiary or an Affiliate, other than by way of
defense, by way of third party notice to the Company or a Subsidiary or an
Affiliate, or by way of countersuit in connection with claims brought against
you.

 

C-2



--------------------------------------------------------------------------------

3. To the fullest extent permitted by law, the Company will, following receipt
by the Company of your written request therefor, make available all amounts
payable to you in accordance with Section 1 above on the date on which such
amounts are first payable by you (“Time of Indebtedness”), and with respect to
items referred to in Sections 1.2, 1.3 and 1.4 above, even prior to the time on
which the applicable court renders its decision, provided however, that advances
given to cover legal expenses will be repaid by you to the Company if it is
determined that you are not lawfully entitled to such indemnification.

As part of the aforementioned undertaking, the Company will make available to
you any security or guarantee that you may be required to post in accordance
with an interim decision given by a court or an arbitrator, including for the
purpose of substituting liens imposed on your assets.

4. The Company will indemnify you and advance expenses in accordance with this
Indemnification Agreement even if at the relevant Time of Indebtedness you are
no longer an Office Holder of the Company or a Subsidiary or an Affiliate,
provided that the obligations with respect to which you will be indemnified
hereunder are in respect of actions taken or omissions committed by you while
you were an Office Holder of the Company or such Subsidiary or such Affiliate as
aforesaid, and in such capacity.

5. The undertaking of the Company set forth in Section 1.1 shall be limited as
follows:

5.1 to matters that are connected or otherwise related to those events or
circumstances set forth in Schedule A hereto.

5.2 the maximum amount for which the Company undertakes to indemnify you for the
matters and circumstances described in Section 1.1, jointly and in the
aggregate, shall not exceed US$ 200 million according to the representative rate
of exchange, or any other official rate of exchange that may replace it, at the
Time of Indebtedness calculated with respect to each Office Holder of the
Company. Such amount has been determined by the Board to be reasonable under the
circumstances.

6. Subject to the limitations of Section 5 above and Section 7 below, the
indemnification hereunder will, in each case, cover all sums of money that you
will be obligated to pay, in those circumstances for which indemnification is
permitted under the law, the Articles of Association and under this
Indemnification Agreement.

7. Notwithstanding anything to the contrary herein, the Company will not
indemnify you for any liability with respect to which you have received payment
by virtue of an insurance policy or another indemnification agreement,
including, without limitation, an indemnification undertaking provided by a
Subsidiary or an Affiliate, other than for amounts which are in excess of the
amounts actually paid to you pursuant to any such insurance policy or other
indemnity agreement (including deductible amounts not covered by insurance
policies), all within the limits set forth in Section 5 above. In order to
eliminate any duplication of benefits, the Company will be entitled to receive
any amount collected by you from a third party in connection with liabilities
actually indemnified hereunder, up to the amount actually paid to you by the
Company as indemnification hereunder, to be transferred by you to the Company
within fifteen (15) days following the receipt of the said amount.

 

C-3



--------------------------------------------------------------------------------

In the event of payment by the Company pursuant to this Indemnification
Agreement, the Company shall be subrogated to the extent of such payment to all
of your rights of recovery, and you shall execute all documents required, and
shall do everything that may be necessary, to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

8. In all indemnifiable circumstances, indemnification will be subject to the
following:

8.1 You shall promptly notify the Company in writing of any legal proceedings
initiated against you and of all possible or threatened legal proceedings for
which you may seek indemnification hereunder, without delay, and in any event
within seven (7) days following your first becoming aware thereof, provided,
however, that your failure to notify the Company as aforesaid shall not derogate
from your right to be indemnified as provided herein except and to the extent
that such failure to provide notice prejudices the Company’s ability to defend
against such action or to conduct any related legal proceeding. You shall
deliver to the Company, or to such person as it shall advise you, without delay
all documents you receive in connection with these proceedings or possible or
threatened proceedings. Notice to the Company shall be directed to the Chairman
of the Board, and in the event you are the Chairman of the Board, to the
Chairman of the Audit Committee, at the address of the Company’s principal
office (or at such other address as the Company shall advise you).

8.2 Other than with respect to proceedings that have been initiated against you
by the Company or in its name, the Company shall be entitled to undertake the
conduct of your defense in respect of such legal proceedings and/or to hand over
the conduct thereof to any attorney which the Company may choose for that
purpose, except to an attorney who is not, upon reasonable grounds, acceptable
to you. In such case, the fees and expenses of such counsel shall be paid by the
Company. The Company shall notify you of any such decision to defend within ten
(10) calendar days of receipt of notice of any such proceeding.

The Company or the attorney as aforesaid shall be entitled, within the context
of the conduct as aforesaid, to conclude such proceedings, all as they shall see
fit, including by way of settlement.

Notwithstanding the foregoing, in the case of criminal proceedings, the Company
or the attorneys as aforesaid will not have the right to plead guilty in your
name or to agree to a plea-bargain in your name without your consent.
Furthermore, in a civil proceeding (whether before a court or as a part of a
compromise arrangement), the Company and/or its attorneys will not have the
right to admit to any occurrences that are not indemnifiable pursuant to this
Indemnification Agreement and/or pursuant to law, without your consent. However,
the aforesaid will not prevent the Company or its attorneys as aforesaid, with
the approval of the Company, to come to a financial arrangement with a plaintiff
in a civil proceeding or to consent to the entry of any judgment against you or
enter into any settlement, arrangement or compromise, in each case without your
consent, so long as such arrangement, judgment, settlement or compromise:
(i) does not include an admission of your fault, (ii) is fully indemnifiable
pursuant to this Indemnification Agreement and pursuant to law and (iii) further
provides, as an unconditional term thereof, the full release of you from all
liability in respect of such proceeding. This paragraph shall not apply to a
proceeding brought by you under Section 8.7 below.

 

C-4



--------------------------------------------------------------------------------

8.3 You will fully cooperate with the Company and/or any attorney as aforesaid
in every reasonable way as may be required of you within the context of their
conduct of such legal proceedings, including but not limited to the execution of
power(s) of attorney and other documents required to enable the Company or its
attorney as aforesaid to conduct your defense in your name, and to represent you
in all matters connected therewith, in accordance with the aforesaid and will
give the Company all information and access to documents, files and your
advisors and representatives as shall be within your power, in every reasonable
way as may be required by the Company with respect to any such legal
proceedings, provided that the Company shall cover all reasonable costs
incidental thereto such that you will not be required to pay the same or to
finance the same yourself, and provided, further, that you shall not be required
to take any action that would reasonably prejudice your defense in connection
with any indemnifiable proceeding.

8.4 Notwithstanding the provisions of Sections 8.2 and 8.3 above, (i) if in a
proceeding to which you are a party by reason of your status as an Office Holder
of the Company or any Subsidiary or Affiliate, the named parties to any such
proceeding include both you and the Company or any Subsidiary or Affiliate, and
joint representation is inappropriate under applicable standards of professional
conduct due to a conflict of interest or potential conflict of interest
(including the availability to the Company and its Subsidiary or Affiliate, on
the one hand, and you, on the other hand, of different or inconsistent defenses
or counterclaims) that exists between you and the Company, or (ii) if the
Company fails to assume the defense of such proceeding in a timely manner, or
(iii) if the Company refers the conduct of your defense to an attorney who is
not, upon reasonable grounds, acceptable to you, you shall be entitled to be
represented by separate legal counsel, which may represent other persons
similarly situated, of the Company’s choice and reasonably acceptable to you and
such other persons, at the sole expense of the Company. In addition, if the
Company fails to comply with any of its material obligations under this
Indemnification Agreement or in the event that the Company or any other person
takes any action to declare this Indemnification Agreement void or
unenforceable, or institutes any action, suit or proceeding to deny or to
recover from you the benefits intended to be provided to you hereunder, except
with respect to such actions, suits or proceedings brought by the Company that
are resolved in favor of the Company, you shall have the right to retain counsel
of your choice, reasonably acceptable to the Company and at the expense of the
Company, to represent you in connection with any such matter.

8.5 If, in accordance with Section 8.2 (but subject to Section 8.4), the Company
has taken upon itself the conduct of your defense, you shall have the right to
employ counsel in any such action, suit or proceeding, who shall fully update,
and be fully updated by, the Company on the defense procedure and shall consult
with, and be consulted with by, the Company and the attorney conducting the
legal defense on behalf of the Company, but the fees and expenses of such
counsel, incurred after the assumption by the Company of the defense thereof,
shall be at your expense and the Company will have no liability or obligation
pursuant to this Indemnification Agreement or the above resolutions to indemnify
you for any legal expenses, including any legal fees, that you may incur in
connection with your defense, unless the Company shall agree to such expenses;
in which event all reasonable fees and expenses of your counsel shall be borne
by the Company to the extent so agreed to by the Company.

 

C-5



--------------------------------------------------------------------------------

8.6 The Company will have no liability or obligation pursuant to this
Indemnification Agreement to indemnify you for any amount expended by you
pursuant to any compromise or settlement agreement reached in any suit, demand
or other proceeding as aforesaid without the Company’s consent to such
compromise or settlement, which consent shall not be unreasonably withheld.

8.7 The Board and/or applicable committee(s) thereof and/or any other person(s)
authorized by the Board will consider the request for indemnification and the
amount thereof and will determine if you are entitled to indemnification and the
amount thereof. In the event that you make a request for payment of an amount of
indemnification hereunder or a request for an advancement of indemnification
expenses hereunder and the Company fails to timely determine your right to
indemnification hereunder or fails to timely make such payment or advancement in
whole or in part, you may request that a determination with respect to your
entitlement thereto shall be made in the specific case by an Independent Counsel
agreed upon by the Company and you, and in the absence of such agreement,
appointed by the head of the Israeli Bar Association. The Company agrees to pay
the reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all expenses, claims, liabilities and
damages arising out of or relating to this Indemnification Agreement or its
engagement pursuant hereto, provided, however, that you shall reimburse the
Company for any such fees, expenses, claims, liabilities and damages in the
event the matter is resolved in favor of the Company. “Independent Counsel”
means a law firm, or a member of a law firm, that is experienced in matters of
Israeli corporate law and neither presently is, nor in the past five years has
been, retained to represent: (i) the Company, an “interested party” (as defined
in the Companies Law) of the Company or you in any matter material to either
such party (other than in the capacity of Independent Counsel with respect to
this Indemnification Agreement or similar indemnification agreements of the
Company), or (ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or you in an action to determine your rights
under this Indemnification Agreement.

8.8 Neither the Company nor any of its agents, employees, directors or officers
shall make any statement to the public or to any other person regarding any
settlement of claims made pursuant to this Indemnification Agreement against you
that would in any manner cast any negative light, inference or aspersion against
you.

8.9 By signing this Indemnification Agreement you hereby accept that you shall
not make any statement to the public or to any other person regarding any
settlement of claims made pursuant to this Indemnification Agreement against you
or the Company that would in any manner cast any negative light, inference or
aspersion against the Company, and that you will keep the terms of such
settlement confidential.

 

C-6



--------------------------------------------------------------------------------

9. The Company hereby exempts you, to the fullest extent permitted by law and
the Articles of Association, from any liability for damages caused as a result
of a breach of your duty of care to the Company, provided that in no event shall
you be exempt with respect to any actions listed in Section 2 above or for a
breach of your duty of care in connection with a Distribution (as defined in the
Companies Law).

10. Subject to Section 20 below, if any act, resolution, approval or other
procedure is required for the validation of any of the undertakings in this
Indemnification Agreement, the Company undertakes to cause them to be done or
adopted in a manner which will enable the Company to fulfill all its
undertakings as aforesaid.

11. To the fullest extent permitted by law and the Articles of Association (as
stated above), nothing contained in this Indemnification Agreement shall
derogate from the Company’s right (but in no way shall the Company be obligated)
to indemnify you post factum for any amounts which you may be obligated to pay
as set forth in Section 1 above without regard to the limitations set forth in
Section 5 above. Your rights of indemnification hereunder shall not be deemed
exclusive of any other rights you may have under the Articles of Association or
applicable law or otherwise.

12. If any undertaking included in this Indemnification Agreement is held
invalid or unenforceable, such invalidity or unenforceability will not affect
any of the other undertakings which will remain in full force and effect.
Furthermore, if such invalid or unenforceable undertaking may be modified or
amended so as to be valid and enforceable as a matter of law, such undertaking
will be deemed to have been modified or amended, and any competent court or
arbitrator is hereby authorized to modify or amend such undertaking, so as to be
valid and enforceable to the maximum extent permitted by law.

13. This Indemnification Agreement and the agreements herein shall be governed
by and construed and enforced in accordance with the laws of the State of
Israel, without regard to the rules of conflict of laws, and any dispute arising
from or in connection with this Indemnification Agreement is hereby submitted to
the sole and exclusive jurisdiction of the competent courts in Tel Aviv, Israel.

14. This Indemnification Agreement cancels and replaces any preceding letter of
indemnification or arrangement for indemnification that may have been issued to
you by the Company. Notwithstanding the foregoing, the indemnification
obligation set forth in this Indemnification Agreement will also apply, subject
to the terms, conditions and limitations set forth in this Indemnification
Agreement, with respect to actions performed, or omissions committed, in your
capacity as an Office Holder of the Company or a Subsidiary or an Affiliate,
during the period prior to the date of this Indemnification Agreement.

15. Neither the settlement nor termination of any proceeding nor the failure of
the Company to award indemnification or to determine that indemnification is
payable shall create an adverse presumption that you are not entitled to
indemnification hereunder. In addition, the termination of any proceeding by
judgment or order (unless such judgment or order provides so specifically) or
settlement shall not create a presumption that you did not act in good faith and
in a manner which you reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal action or proceeding,
that you had reasonable cause to believe that your action was unlawful.

 

C-7



--------------------------------------------------------------------------------

16. This Indemnification Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law), and
(b) binding on and shall inure to the benefit of your heirs, personal
representatives, executors and administrators. This Indemnification Agreement
shall continue for your benefit and your heirs’, personal representatives’,
executors’ and administrators’ benefit after you cease to be an Office Holder of
the Company.

17. The obligations of the Company according to this Indemnification Agreement
shall be interpreted broadly and in a manner that shall facilitate its
execution, to the extent permitted by law, and for the purposes for which it was
intended. In the event of a conflict between any provision of this
Indemnification Agreement and any provision of the law which cannot be
conditioned upon, changed or added to, the said provision of the law shall
supersede the specific provision in this Indemnification Agreement, but shall
not limit or diminish the validity of the remaining provisions of this
Indemnification Agreement.

18. Subject to Section 20 below, the Company hereby agrees to indemnify and
exempt you to the fullest extent permitted by law, notwithstanding that such
indemnification or exemption is not specifically authorized by the other
provisions of this Indemnification Agreement. In the event of any change after
the date of this Indemnification Agreement in any applicable law, statute or
rule which expands the right of an Israeli company to indemnify Office Holders,
it is the intent of the parties hereto that you shall enjoy by this
Indemnification Agreement the greater benefits afforded by such change and such
changes shall to the extent permitted by applicable law be, ipso facto, within
the purview of your rights and the Company’s obligations pursuant to this
Indemnification Agreement.

19. Subject to Section 5 above and notwithstanding anything else to the contrary
herein, in the event of any change in the Articles of Association after the date
of this Indemnification Agreement which narrows the Company’s right to indemnify
you under this Agreement, such change shall apply only with respect to actions
performed, or omissions committed, by you in your capacity as an Office Holder
of the Company, of a Subsidiary or of an Affiliate, after the date of such
change, to the extent permitted by applicable law.

20. Notwithstanding anything to the contrary herein, nothing in this
Indemnification Agreement shall require or obligate the Company to amend its
Articles of Association, or take any action with respect thereto.

21. No waiver of any of the provisions of this Indemnification Agreement shall
be deemed or shall constitute a waiver of any other provisions of this
Indemnification Agreement (whether or not similar), nor shall such waiver
constitute a continuing waiver. Any waiver shall be in writing.

22. All notices and other communications required or permitted under this
Indemnification Agreement shall be in writing, shall be effective (i) if mailed,
three (3) business days after mailing (unless mailed abroad, in which case it
shall be effective five (5) business days after mailing), (ii) if by air
courier, two (2) business days after delivery to the courier service, (iii) if
sent by messenger, upon delivery, (iv) if sent via facsimile, upon transmission
and

 

C-8



--------------------------------------------------------------------------------

electronic (or other) confirmation of receipt or (if transmitted and received on
a non-business day) on the first business day following transmission and
electronic (or other) confirmation of receipt and (iv) if sent by email, on the
date of transmission or (if transmitted and received on a non-business day) on
the first business day following transmission, except where a notice is received
stating that such mail has not been successfully delivered.

23. This Indemnification Agreement shall continue in effect regardless of
whether you continue to serve as an Office Holder of the Company.

24. This Indemnification Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and enforceable against
the parties actually executing such counterpart, and all of which together shall
constitute one and the same instrument; it being understood that parties need
not sign the same counterpart. The exchange of an executed Agreement (in
counterparts or otherwise) by facsimile or by electronic delivery in pdf format
shall be sufficient to bind the parties to the terms and conditions of this
Indemnification Agreement, as an original.

The Board has determined, based on the current activity of the Company, that the
amount stated in Section 5 is reasonable under the circumstances, and that those
events and circumstances specified in Schedule A are foreseeable in light of the
Company’s activities as of the date hereof.

Kindly sign and return the enclosed copy of this Indemnification Agreement to
acknowledge your agreement to the contents hereof.

[Signature Page to Follow]

 

C-9



--------------------------------------------------------------------------------

Sincerely yours, Teva Pharmaceutical Industries Ltd.  

 

Name: Title:  

 

Name: Title:

Accepted and agreed

as of the first date written above:

 

    Name:  

[signature page of the Indemnification and Release Agreement]

 

C-10



--------------------------------------------------------------------------------

Schedule A

All references in this schedule to the “Company” shall be deemed to refer to a
Subsidiary or Affiliate as well, to the extent that your service as an office
holder, director, employee or board observer of the Subsidiary or Affiliate is
at the request of the Company in the circumstances described in the preface of
Section 1 to the Indemnification Agreement.

1. The offering of securities by the Company and/or by a shareholder to the
public and/or to private investors or the offer by the Company to purchase
securities from the public and/or from private investors or other holders
pursuant to a prospectus, agreement, notice, report, tender and/or other
proceeding, whether in Israel, the United States or abroad;

2. Occurrences resulting from the Company’s public filings or omissions to make
a public filing, delisting of shares, or buy-back of Company’s securities;

3. Occurrences in connection with investments the Company make in other
corporations whether before and/or after the investment is made, entering into
the transaction, the execution, development and monitoring thereof, including
without limitation, actions taken by you in the name of the Company as an Office
Holder and/or board observer of the corporation which is the subject of the
transaction and the like;

4. The sale, purchase and holding of negotiable securities or other investments
for or in the name of the Company;

5. Actions in connection with an actual or anticipated change in ownership,
control or structure of the Company, its reorganization, dissolution, including
without limitation, a merger, sale or acquisition of shares, or change in
capital;

6. Actions in connection with any actual or proposed transaction not in the
ordinary course of business of the Company, including without limitation, the
sale, lease or purchase of any assets, subsidiary, operations and/or business,
or part thereof, of the Company;

7. Actions concerning the approval of transactions of the Company with officers
and/or directors and/or holders of controlling interests in the Company, and any
other transactions referred to in Section 270 of the Companies Law;

8. Without derogating from the generality of the above, actions in connection
with the purchase or sale of companies, legal entities, business, securities or
assets, and the division or consolidation thereof, including without limitation,
any Tender Offer, Forced Sale of Shares, Arrangement and Compromise (as such
capitalized terms are defined in the Companies Law) or any reorganization,
merger or consolidation of whatever kind or nature within the meaning of any law
applicable to such claim or demand;

 

C-11



--------------------------------------------------------------------------------

9. Actions taken in connection with labor relations and/or employment matters in
the Company and trade relations of the Company, including without limitation,
with employees, independent contractors, customers, suppliers and various
service providers;

10. Actions in connection with products or services developed and/or
commercialized by the Company, including without limitation, the performance of
pre-clinical and clinical trials on such products, whether performed by the
Company or by third parties on behalf of the Company, and/or in connection with
the certification, distribution, sale, license or use of such products,
including without limitation in connection with professional liability and
product liability claims and/or in connection with the procedure of obtaining
regulatory or other approvals regarding such products, whether in Israel or
abroad and including without limitation, liabilities arising out of advertising
or marketing, including without limitation, misrepresentations regarding the
Company’s products and unlawful distribution of emails;

11. Actions taken in connection with the intellectual property of the Company,
and its protection, including without limitation, the registration or assertion
of rights to intellectual property and the defense of claims related to
intellectual property, including without limitation, any assertion that the
Company’s products violate, infringe, misappropriate or misuse the intellectual
property rights of any third party;

12. Actions taken pursuant to or in accordance with the policies and procedures
of the Company (including without limitation, tax policies and procedures),
whether such policies and procedures are published or not;

13. Approval of corporate actions, in good faith, including without limitation,
the approval of the acts of the Company’s management, their guidance and their
supervision;

14. Claims of failure to exercise business judgment and a reasonable level of
proficiency, expertise and care in regard of the Company’s business;

15. Violations of laws requiring the Company to obtain regulatory and
governmental licenses, permits and authorizations in any jurisdiction;

16. Claims in connection with publishing or providing any information, including
without limitation, any filings with governmental authorities, on behalf of the
Company in the circumstances required under applicable laws;

17. Any claim or demand made under any securities laws of any jurisdiction or by
reference thereto, or related to the failure to disclose any information in the
manner or time such information is required to be disclosed pursuant to any
securities authority or any stock exchange disclosure or other rules, or any
other claims relating to relationships with investors, debt holders,
shareholders and the investment community; or related to inadequate or improper
disclosure of information to investors, debt holders, shareholders and the
investment community, claims relating to or arising out of financing
arrangements, any breach of financial covenants or other obligations towards
lenders or debt holders of the Company, class actions, violations of laws
requiring the Company to obtain regulatory and governmental licenses, permits
and authorizations in any jurisdiction; actions taken in connection with the
issuance of any type of

 

C-12



--------------------------------------------------------------------------------

securities of Company, including without limitation, the grant of options to
purchase any of the same, or related to the purchase, holding or disposition of
securities of the Company or any other investment activity involving or effected
by such securities, including, without limitation, any offering of the Company’s
securities to private investors or to the public, and listing of such
securities, or the offer by the Company to purchase securities from the public
or from private investors or other holders, and any undertakings,
representations, warranties and other obligations related to any such offering,
listing or offer or to the Company’s status as a public company or as an issuer
of securities;

18. Any claim or demand made by any lenders or other creditors or for monies
borrowed by, or other indebtedness of, the Company;

19. Any claim or demand made directly or indirectly in connection with complete
or partial failure, by the Company, or their respective directors, officers and
employees, to pay, report, keep applicable records or otherwise, any state,
municipal, federal, county, local, city or foreign taxes or other mandatory
payments of any nature whatsoever, including, without limitation, income, sales,
use, transfer, excise, value added, registration, severance, stamp, occupation,
customs, duties, real property, personal property, capital stock, social
security, unemployment, disability, payroll or employee withholding or other
withholding, including without limitation, any interest, penalty or addition
thereto, whether disputed or not;

20. Any claim or demand arising out of dealings by the Company with third
parties, including without limitation, agents, employees, customers, suppliers,
creditors or others;

21. Any claim or demand arising out of presentations or reports submitted or
delivered (or not submitted or delivered) to shareholders (whether current or
prospective), customers or creditors of the Company or to any governmental
entity or agency, including without limitation, relevant securities authorities
or commissions;

22. Any claim or demand made by purchasers, holders, lessors or other users of
products of the Company, or individuals treated with or exposed to such
products, for damages or losses related to such use or treatment;

23. Review, approval and actions taken in connection with the financial and tax
reports of the Company, including without limitation, any action, consent or
approval related to or arising from the foregoing, including without limitation,
execution of certificates for the benefit of third parties related to the
financial statements;

24. Claims in connection with anti-competitive laws and regulations and laws and
regulation of commercial wrongdoing;

25. Claims in connection with breach of confidentiality obligations, acts in
regard of invasion of privacy, including with respect to databases, and acts in
connection with slander and defamation;

26. Claims or demands made by any third party suffering any personal injury
and/or bodily injury and/or property damage to business or personal property
through any act or omission attributed to the Company, or its employees, agents
or other persons acting or allegedly acting on their behalf;

 

C-13



--------------------------------------------------------------------------------

27. Any administrative, regulatory or judicial actions, orders, decrees, suits,
demands, demand letters, directives, claims, liens, investigations, proceedings
or notices of noncompliance or violation by any governmental entity, including
without limitation, the Office of the Chief Scientist or the Investments Center
of the Israeli Ministry of Industry, Trade and Labor, the Israeli Antitrust
Authority, the Israel Securities Authority, the United States Securities and
Exchange Commission, or other person alleging the failure to comply with any
statute, law, ordinance, rule, regulation, order or decree of any governmental
entity applicable to the Company, or any of its businesses, subsidiaries, assets
or operations, or the terms and conditions of any operating certificate or
licensing agreement;

28. Any action or decision regarding Distribution;

29. An announcement, a statement, including without limitation, a position
taken, or an opinion made in good faith by an Office Holder in the course of his
duties and in conjunction with his duties, including without limitation, during
a meeting of the Board or one of the committees of the Board;

30. An act or omission undertaken in contradiction to the Company’s Memorandum
of Association or Articles of Association;

31. Any action or decision in relation to work safety and/or working conditions;

32. An act or omission undertaken in negotiating, signing and performing an
insurance policy or any claim relating to a failure to maintain appropriate
insurance and/or adequate safety measures;

33. Any claim or demand made by a customer, supplier, contractor or other third
party transacting any form of business with the Company, in the ordinary course
of their business, relating to the negotiations or performance of such
transaction, or representations or inducements provided in connection therewith
or otherwise.

Any administrative, regulatory, civil or judicial actions, orders, decrees,
suits, demands, demand letters, directives, claims, liens, investigations,
proceedings or notices of noncompliance or violation by any governmental entity
or other person alleging potential responsibility or liability (including
without limitation, potential responsibility or liability for costs of
enforcement, investigation, cleanup, governmental response, removal or
remediation, for natural resources damages, property damage, personal injuries,
or penalties or for contribution, indemnification, cost recovery, compensation,
or injunctive relief) arising out of, based on or related to (x) the presence of
release, spill, emission, leaking, dumping, pouring, deposit, disposal,
discharge, leaching or migration into the environment (each a “Release”) or
threatened Release of, or exposure to, any hazardous, toxic, explosive or
radioactive substances, wastes or other pollutants and all other substances or
wastes of any nature regulated pursuant to any environmental law, at any
location, whether or not owned, operated, leased or managed by the Company, or
any of its subsidiaries, or (y) circumstances forming the basis of any violation
of any environmental law, environmental permit, license, registration or other
authorization required under applicable environmental and/or public health law.

 

C-14